Title: From George Washington to James Madison, 22 March 1789
From: Washington, George
To: Madison, James



My dear Sir,
Mount Vernon [March] 22d 1789

Your favors of the 5th & 8th came duly to hand; the first from Baltimore, the latter from Philda. The design of this is merely to acknowledge the receipt of them, and to forward the enclosed; but I will add, as I have my pen in my hand, that Col. Bland, after having lain a weak with the Gent. at Gunston, after having been shipwrecked & land-wrecked, mired, fatigued with walking, &C. &C. arrived here on Saturday afternoon, and left us yesterday, probably to encounter new disasters in the Stage to Newyork. But as he is hastening to get there, he may arrive before this tale of his misfortunes, & will be able and willing to give them in detail himself. I am, &C.

Geo. Washington

